RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–6, 8–13, 15–17, 19 and 21–23 are pending in this application.
Claims 7, 14, 18 and 20 are canceled.
Claims 1–6, 8–13, 15–17, 19 and 21–23 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/5/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 7–11, filed 4/12/2021, with respect to the rejection(s) of claim(s) 1–6, 8–13, 15–17, 19 and 21–23 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Przybysz et al. (2013/0081123)*, Upp et al. (9,516,620), Leis et al. (2018/0131730), Stojanovski et al. (2016/0344726).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 21 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Przybysz et al. (2013/0081123) in view of Upp et al. (9,516,620).
Regarding claims 1 and 8, Przybysz teaches A method, comprising:
transmitting, from a user equipment (UE) to a first network node, a first message requesting authentication configuration information, wherein the first message is formatted according to a first protocol, and the first network node is a management server (Abstract, users that are not necessarily subscribers of an IP Multimedia Subsystem or IMS network can be registered via Internet to enable IMS network access via web service providers; ¶¶16-18, for example a third party asserted identifying credential or token can be sent to a user from a third party Internet service, where the token includes information about IMS user identities the user can be allocated to communicate via IMS networks; Figs. 5 and 6; ¶49, for example, User PC/UE A [user equipment] can transmit logon information and "HTTP initiate comms (WSP Id A)" [first message] to 3rd party website [management server/first network node], conducted in HTTP protocol generally [first protocol]);

transmitting, from the UE to a second network node, a third message that includes authentication information based upon the received authentication configuration information, wherein the third message is formatted according to a second protocol, and the third message comprises the public identity and the private identity received in the second message (Figs. 5 and 6, UE A or User PC can attempt "IMS Register (WSP IDA, token, Proxy-Address)" [third message] with IMS Network, specifically the CSCF [second network node] as shown in Fig. 6 based on the received IMPI, IMPU and OTP information; this message is sent via "SIP Digest" [second protocol]; it also includes the IMPU and the IMPI as described);
However, Przybysz does not explicitly teach receiving, from the second network node, an authentication challenge request that is formatted according to the second protocol; and in response to receiving the authentication challenge request, transmitting an authentication response to the second network node.
Upp from the same field of endeavor teaches receiving, from the second network node, an authentication challenge request that is formatted according to the second protocol (Fig. 5B; col. 12 ll. 9-36, mobile device 542 can register with CSCF [second node] and in return receive a response to such registration request); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Przybysz using Upp to provide mobile devices that do not have IMS communications capabilities to communicate with other IMS communications devices including ones that participate in the MCPTT protocols. By enabling simple non-IMS enabled mobile devices to communicate with MCPTT enabled mobile devices, advantages such as a more widespread adoption of such MCPTT protocols would've been presented to the one ordinarily skilled in the art. Simple advantages such as laptops being used for MCPTT protocols [which can be used for emergency communications purposes] would give such emergency personnel more options to communicate with others.

Regarding claims 2 and 9, Przybysz and Upp teach the limitations of claims 1 and 8 respectively. Upp further teaches wherein the first network node performs identity mapping for Mission Critical Push to Talk (MCPTT) users (col. 1 line 40, MCPTT communications as part of IMS telecommunications systems is disclosed; col. 3 ll. 18-39, ability to map public identity of a user to a mobile device to bind a private identity and public identity is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Przybysz using Upp to provide mobile devices that do not have IMS communications capabilities to communicate with other IMS communications devices including ones that participate in the MCPTT protocols. By enabling simple non-IMS enabled mobile devices to communicate with MCPTT enabled mobile devices, advantages such as a more widespread adoption of such MCPTT protocols would've been presented to the one ordinarily skilled in the art. Simple advantages such as laptops being used for MCPTT protocols [which can be used for emergency communications purposes] would give such emergency personnel more options to communicate with others.

Regarding claims 3 and 10, Przybysz and Upp teach the limitations of claims 1 and 8 respectively. Przybysz further teaches wherein the second network node comprises a Session Initiation Protocol (SIP) core (Fig. 6, registration of User PC to CSCF via SIP Digest/TLS).

Regarding claims 4 and 11, Przybysz and Upp teach the limitations of claims 1 and 8 respectively. Przybysz further teaches wherein the first protocol is at least one of a Hypertext Transfer Protocol (HTTP), an Extensible Authentication Protocol (EAP), or a Session Initiation Protocol (SIP) (¶49, User communication with WSP website typically uses HTTP).

Regarding claims 5 and 12, Przybysz and Upp teach the limitations of claims 1 and 8 respectively. Przybysz further teaches wherein the second protocol is a Session Initiation Protocol (SIP) (Fig. 6, registration of User PC to CSCF via SIP Digest/TLS).

Regarding claims 21 and 22, Przybysz and Upp teach the limitations of claims 1 and 8 respectively. Upp further teaches wherein the management server is an identity management server or a configuration management server (col. 5 ll. 53-60, shared device provisioning server 136 can be an "identity management server").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Przybysz using Upp to provide mobile devices that do not have IMS communications capabilities to communicate with other IMS communications devices including ones that participate in the MCPTT protocols. By enabling simple non-IMS enabled mobile devices to communicate with MCPTT enabled mobile devices, advantages such as a more widespread adoption of such MCPTT protocols would've been presented to the one ordinarily skilled in the art. Simple advantages such as laptops being used for MCPTT protocols [which can .

Claims 6, 13, 15, 16, 19 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Przybysz et al. (2013/0081123) in view of Upp et al. (9,516,620), and further in view of Leis et al. (2018/0131730).
Regarding claims 6 and 13, Przybysz and Upp teach the limitations of claims 1 and 8 respectively. However, the teachings do not explicitly teach wherein the first message comprises a first user identifier (ID) associated with a first Mission Critical Push to Talk (MCPTT) system, and the authentication information comprises a second user ID associated with a second MCPTT system.
Leis from the same field of endeavor teaches wherein the first message comprises a first user identifier (ID) associated with a first Mission Critical Push to Talk (MCPTT) system, and the authentication information comprises a second user ID associated with a second MCPTT system (¶¶57-58, identities handled by the IMS systems can include IMS public user identity as well as MCPTT public user identity; both network identity [IMS public user identity] and application identity [MCPTT public user identity] can be forwarded to MCPTT AS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the Przybysz using Leis to to provide flexibility for an IMS provider by referring to a particular public safety user by the public or private identity in case the provider is not allowed to correlate MCPTT identity with a user and track Public Safety users (Leis at ¶54).

Regarding claim 15, Przybysz teaches A method, comprising:
receiving, at a first network node, a first authentication request, wherein the first authentication request includes a first user identifier (ID) associated with a first Mission Critical 
transmitting, from the first network node to a user equipment (UE), authentication configuration information, wherein the authentication configuration information includes the second user ID and a third user ID, the second user ID comprises a private user identity assigned by the management server during a user authentication process, and the third user ID comprises a public user identity assigned by the management server during the user authentication process (Figs. 5 and 6; ¶¶48-49, in return, UE A receives the "Redirect (token, IMS Proxy-Address)" [second message] back from 3rd Party Website which includes the "IMPI, IMPU, OTP" [IMPI as second user ID and IMPU as third user ID] information as shown in Fig. 6; IMPI is a private identity and IMPU is a public identity used for future authentication with IMS networks; see also ¶43);
However, Przybysz does not explicitly teach wherein the first authentication request includes a first user identifier (ID) associated with a first Mission Critical Push to Talk (MCPTT) system, and the first network node is a management server; determining that the first user ID is mapped to a second user ID that is associated with a second Mission Critical Push to Talk (MCPTT) system; transmitting, from the first network node to a second network node, a second authentication request, wherein the second authentication request includes the second user ID; 
Upp from the same field of endeavor teaches receiving, at a first network node, a first authentication request, wherein the first authentication request includes a first user identifier (ID) associated with a first Mission Critical Push to Talk (MCPTT) system, and the first network node is a management server (col. 1 line 40, MCPTT communications as part of IMS telecommunications systems is disclosed; col. 3 ll. 18-39, ability to map public identity of a user to a mobile device to bind a private identity and public identity is disclosed; Fig. 5A; col. 9 ll. 46-67, mobile device 102, after authentication step 510, uses shared service authorization access token [first user identifier (ID)] to initiate retrieval [via step 516] of its public and private identities as known in the shared device provisioning server 136);
determining that the first user ID is mapped to a second user ID that is associated with a second Mission Critical Push to Talk (MCPTT) system (col. 1 line 40, MCPTT communications as part of IMS telecommunications systems is disclosed; col. 3 ll. 18-39, ability to map public identity of a user to a mobile device to bind a private identity and public identity is disclosed; however, Upp does not teach explicitly "a second Mission Critical Push to Talk (MCPTT) system");
transmitting, from the first network node to a second network node, a second authentication request, wherein the second authentication request includes the second user ID; in response to the second authentication request, receiving a first authentication response including an authentication response vector; and in response to receiving the first authentication response, transmitting a second authentication response including the authentication response vector (Fig. 5C; for example, authentication challenge can be completed between CSCF 124 and User subscription database 132 via step 552, making sure that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Przybysz using Upp to provide mobile devices that do not have IMS communications capabilities to communicate with other IMS communications devices including ones that participate in the MCPTT protocols. By enabling simple non-IMS enabled mobile devices to communicate with MCPTT enabled mobile devices, advantages such as a more widespread adoption of such MCPTT protocols would've been presented to the one ordinarily skilled in the art. Simple advantages such as laptops being used for MCPTT protocols [which can be used for emergency communications purposes] would give such emergency personnel more options to communicate with others.
However, the teachings do not explicitly teach a second Mission Critical Push to Talk (MCPTT) system;
Leis from the same field of endeavor teaches determining that the first user ID is mapped to a second user ID that is associated with a second Mission Critical Push to Talk (MCPTT) system (¶¶57-58, mapping table between group identity of group and the application identity or identities comprised in the group that binds network identity and application identity per user is disclosed for the MCPTT identities and IMS public user identities; though authentication component is not explicitly disclosed, the reference mentions that the authentication can be performed according to the prior art [i.e. ¶73], indication of obviousness to one ordinarily skilled in the art that the disclosed mapping system would be used for authenticating either or both identities simultaneously);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the Przybysz using Leis to provide flexibility for an IMS 

Regarding claim 16, Przybysz, Upp and Leis teach the limitations of claim 15. Upp further teaches wherein the first network node performs identity mapping for MCPTT users (col. 1 line 40, MCPTT communications as part of IMS telecommunications systems is disclosed; col. 3 ll. 18-39, ability to map public identity of a user to a mobile device to bind a private identity and public identity is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Przybysz using Upp to provide mobile devices that do not have IMS communications capabilities to communicate with other IMS communications devices including ones that participate in the MCPTT protocols. By enabling simple non-IMS enabled mobile devices to communicate with MCPTT enabled mobile devices, advantages such as a more widespread adoption of such MCPTT protocols would've been presented to the one ordinarily skilled in the art. Simple advantages such as laptops being used for MCPTT protocols [which can be used for emergency communications purposes] would give such emergency personnel more options to communicate with others.

Regarding claim 19, Przybysz, Upp and Leis teach the limitations of claim 15. Upp further teaches wherein the authentication response vector is generated based on the second user ID (Fig. 5C; for example, authentication challenge can be completed between CSCF 124 and User subscription database 132 via step 552, making sure that the registration/subscription attempt by the mobile device 102 and CSCF 124 is in fact proper; receipt of the authentication response can be received by the CSCF 124 during step 552, which the response can then be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Przybysz using Upp to provide mobile devices that do not have IMS communications capabilities to communicate with other IMS communications devices including ones that participate in the MCPTT protocols. By enabling simple non-IMS enabled mobile devices to communicate with MCPTT enabled mobile devices, advantages such as a more widespread adoption of such MCPTT protocols would've been presented to the one ordinarily skilled in the art. Simple advantages such as laptops being used for MCPTT protocols [which can be used for emergency communications purposes] would give such emergency personnel more options to communicate with others.

Regaridng claim 23, Przybysz, Upp and Leis teach the limitations of claim 15. Upp further teaches wherein the management server is an identity management server or a configuration management server (col. 5 ll. 53-60, shared device provisioning server 136 can be an "identity management server").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Przybysz using Upp to provide mobile devices that do not have IMS communications capabilities to communicate with other IMS communications devices including ones that participate in the MCPTT protocols. By enabling simple non-IMS enabled mobile devices to communicate with MCPTT enabled mobile devices, advantages such as a more widespread adoption of such MCPTT protocols would've been presented to the one ordinarily skilled in the art. Simple advantages such as laptops being used for MCPTT protocols [which can be used for emergency communications purposes] would give such emergency personnel more options to communicate with others.

17 is rejected under 35 U.S.C. § 103 as being unpatentable over Przybysz et al. (2013/0081123) in view of Upp et al. (9,516,620), further in view of Leis et al. (2018/0131730), and further in view of Stojanovski et al. (2016/0344726).
Regarding claim 17, Przybysz, Upp and Leis teach the limitations of claim 15. However, the teachings do not explicitly teach wherein the first network node is part of a common services core.
Stojanovski from the same field of endeavor teaches wherein the first network node is part of a common services core (Fig. 2; ¶39, key service management is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Stojanovski to separate functions such as an actual management of authentication parameters such as the key service management so that the processor intensive operations can be parallelized for faster operations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rajavelsamy et al. (“Efficient Registration Procedure for Multi-Domain Authentication for Mission Critical Communication Services”, October 28, 2015) discloses general MCPTT authentication procedures, see Fig. 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458